Title: François André Michaux to Thomas Jefferson, 21 January 1811
From: Michaux, Francois André
To: Jefferson, Thomas


          
            
              Monsieur
              Paris le 21 Janvier, 1811.
            
               Je profite avec bien de la reconnaissance de la permission qui m’est donnée par Mr Russel, chargé d’affaires des Etats Unis, par interim, pour envoyer à la Societe philosophique de philadelphie les journaux Scientifiques les plus récents.—Mr J. Vaughan recevra aussi par cette meme occasion quelques Exemples de la Suite de mon travail Sur les arbres de l’Amérique seple. Cette partie traite de tous les Noÿers, que jai trouvé dans les Etats Unis; genre d’arbre dont il ne pas été facile de bien distinguer les éspeces, d’avec les Variétés. Je ne doute pas, Monsieur, que Mr Jn Vaughan ne Saisisse la premiere occasion de vous faire parvenir l’exemplaire qui vous est destiné, m’estimant trop heureux, Si vous voulez bien continuer à agréer cette marque de mon respect et de mon attachemt a votre personne.
            J’apprendrais avec bien de la Satisfaction que vous ete satisfait de ce qui a deja paru et je profiterais avec bien du plaisir des observations que vous pourriez me faire sur la marche que j’ai adopte.
               On a publié récement une Nelle Edition du Dicte d’agriculture de Rosier ouvrage dans le quel on a réunie beaucoup de remarques intéressants en agriculture.
               J’envoÿe encore à M. J. Vaughan La derniere instruction de M Téssier sur les soins, qu’on doit donner aux troupeaux mérinos; cet ouvrage publié par ordre du gouvernement est fort apprécier et j’écris à M Bradford Libre a Philadelphie pour l’engager à le traduire en Anglois.
            Je Suis avec Respect, 
            
              Monsieur, Votre très humble et tres obeissant serviteur.
              
                
                  
 F. André Michaux
                
                
                  Place st Michel No 8.
                
              
            
          
          
            P.S. si vous me faisiez l’honneur de m’écrire que ce soit par le couvert de Ministres des Etats Unis, car sans cette precaution il est rare que les lettres parviennent à leur adresse.
          
         
          Editors’ Translation
          
            
              
                Sir
                Paris 21 January, 1811.
              
                 I am grateful to be able to take advantage of the opportunity afforded me by Mr. Russell, interim chargé d’affaires of the United States, to send to the American Philosophical Society at Philadelphia the most recent scientific journals. Through the same channel Mr. J. Vaughan will receive a few copies of the sequel to my work on the trees of North America. This part deals with all the walnut trees that I found in the United States, a type of tree about which it was not easy to distinguish species from varieties. I do not doubt, Sir, that Mr. J. Vaughan will seize the first opportunity to send the copy that I intended for you, and nothing will make me happier than for you to accept this token of my respect and devotion.
              It would be a source of great satisfaction to me to know that you are satisfied with what has already appeared in print, and I would be pleased to benefit from the observations you might address to me concerning the approach I have taken.
              
               A new edition of Rozier’s Dictionary of Agriculture was recently published. Many interesting observations on agriculture are compiled in this book.
                 I also send Mr. J. Vaughan Mr. Téssier’s latest instructions on the care to be given to herds of merino sheep. This book, published by order of the government, is highly valued, and I am writing Mr. Bradford, a bookseller in Philadelphia, to ask him to have it translated.
              I am with respect, 
              
                Sir, Your very humble and very obedient servant.
                
                  
                    
 F. André Michaux
                  
                  
                    Place St. Michel No. 8.
                  
                
              
            
            
              P.S. Should you do me the honor of writing to me, it should be in care of United States ministers. Without this precaution, letters rarely reach their addressee.
            
          
        